ON PETITION FOR REHEARING IN APPELLANT NO. 9032.
PER CURIAM:
The appellant, Cleo Epps, with a number of others, was convicted of aiding and abetting in the sale of untaxed spirits and on a conspiracy count involving illicit liquor operations. This Court decided that the convictions of all of the defendants should be reversed. On a petition for rehearing filed by the United States, this Court being guided by recent decisions of the Supreme Court decided that the conviction of Cleo Epps should be affirmed. She has now filed a petition for a rehearing of this decision on the ground that her conviction cannot stand with the convictions of all of her co-defendants being reversed. The contention is without merit. Von Patzoll v. United States, 10th Cir. 1947, 163 F.2d 216, cert. denied 332 U.S. 809, 68 S.Ct. 110, 92 L.Ed. 386; Roth v. United States, 10th Cir. 1964, 339 F.2d 863. We adhere to our affirmance of the judgment of conviction and sentence of the appellant Cleo Epps and her petition for rehearing is
Denied.